          Case 1:19-cv-08019-KPF Document 7 Filed 09/06/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MEF I, LP,
                                        Plaintiff,                  Civil Action No.:

                - against -                                         19-cv-8019-KPF

 SHIFTPIXY, INC.                                                    ORDER TO SHOW CAUSE
                                                                    FOR PRELIMINARY
                                        Defendant.                  INJUNCTION AND THE
                                                                    APPOINTMENT OF A
                                                                    TEMPORARY RECEIVER


       Upon the Declaration of Joshua Sason, dated September 3, 2019, the Complaint filed herein

and accompanying Memorandum of Law, it is

       ORDERED, that defendant ShiftPixy, Inc. show cause before the Hon. _______________,

United States District Judge, in Room _____ of the United States Courthouse located at

_________________________, in the City and State of New York on __________________,

2019, at _____________ o’clock in the _______ -noon thereof, or as soon thereafter as counsel

may be heard, why an order should not be issued: (a) pursuant to Fed. R. Civ. Proc. 65, enjoining

defendant ShiftPixy, Inc. from using, selling, transferring or disposing of any of the Collateral, or

any part thereof, as defined in that certain written Security Agreement dated June 4, 2018, executed

and delivered by defendant to plaintiff; and (b) pursuant to Fed. R. Civ. Proc. 66, appointing

plaintiff as receiver to exercise all of the remedies and rights conferred upon it by written

agreement between the parties under that Security Agreement dated June 4, 2018, including but

not limited to the right to take possession of the Collateral as defined in said agreement, including

but not limited to any and all revenue, income, dividend, interest, check, draft, note, trade



                                                 -1-
          Case 1:19-cv-08019-KPF Document 7 Filed 09/06/19 Page 2 of 2




acceptance or other instrument evidencing an obligation to pay any such sum to defendant.

       ORDERED that service by overnight mail of a copy of this Order, together with plaintiff’s

supporting declaration, exhibits and Memorandum of Law upon the defendant or its counsel on or

before __________, 2019, shall be deemed good and sufficient service thereof; and it is further

       ORDERED that defendant’s opposition, if any, is to be served and filed by ____________,

2019, and plaintiff’s reply, if any, is to be served and filed by ___________________, 2019.



                                                           SO ORDERED:




Dated: New York, New York                            _____________________________
       _____________, 2019
                                                           United States District Judge




                                               -2-
